DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II and III drawn to methods, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/1/2021.
Claims 1-7 have been elected in applicant’s response 11/1/2021 to a device. The requirement is made final.
Applicant's election with traverse of Group I, claims 1-7 in the reply filed on 11/1/2021 is acknowledged.  The traversal is on the ground(s) that a general concept and special technical feature are recited.  
Applicant’s arguments are acknowledged and have been considered. Applicant’s arguments are moot in light of amendments to the claims. Restriction is still considered proper as lack of unity of invention remains as shown by the rejection of amended independent claim below.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duescher (US 20100003904) further in view of Cohen et al (US 10571642).
Duescher discloses for claim 1: 1. (Currently Amended) A device comprising: a wire chopper (¶857, wire cut,¶867, wire screen 960)to receive a wire feed and to cut the wire feed into cut wire segments(¶¶857,,867,861,nozzle 874, ¶862 jet 606); a receiving chamber (¶¶214,218,furnance) to receive the cut wire segments and through which the received cut wire segments are to travel in a free fall (¶¶794,844,795,948,949,1009,862,764 free fall,fig 74,75), the receiving chamber comprising: a heating portion (¶764 microwave) through which the received cut wire segments are to travel in a free fall(¶¶214,218,furnance) and in which the cut wire segments are to be heated (¶¶214,218,furnance) and to form as spherical particles(¶5); and a cooling portion(¶844,798) to allow the formed spherical particles to cool; and a source of electromagnetic radiation (EMR) to emit microwave EMR(¶764), the to be 
The claim differs in the “cutter” being used for the device.
Cohen teaches cutting and a cutter being a mechanical device in ¶186, 191,192,198 at least.
The advantage is using a mechanical conventional cutter.
The references are in the same field of endeavor and address the same or similar problem.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Duecher by using a cutter as taught by Cohen to use a conventional cutter.


2. (Original) The device of claim 1, further comprising a wave guide arranged between the source of EMR and the heating portion, the wave guide to direct the to be emitted microwave EMR into the receiving chamber(¶764, Cohen ¶ 516).


3. (Original) The device of claim 1, wherein the receiving chamber comprises a controlled atmosphere(¶¶214,218).


4. (Original) The device of claim 3, wherein the controlled atmosphere comprises a reducing or inert gas(ߤ214,218).


5. (Original) The device of claim 4, wherein the reducing or inert gas comprises nitrogen, hydrogen, carbon monoxide, or a combination thereof(implicit ¶¶214,218).


6. (Original) The device of claim 3, wherein the controlled atmosphere comprises a quenching or inert gas comprising an argon/hydrogen blend, a nitrogen/hydrogen blend, hydrogen, a helium/hydrogen blend, or a combination thereof(implicit ¶¶214,218).


7. (Currently Amended) The device of claim 1, further comprising a wire chopper to receive a wire feed and to cut the wire feed into the wire segments to be received at the receiving chamber, wherein the wire chopper comprises blades comprising zirconia, diamond, or tungsten carbide(¶1184 diamond).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Ecer (US 2006/0269434) ¶77 for inert gases.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                                                                                                                                                                                        /JOEL M ATTEY/Primary Examiner, Art Unit 3763